DETAILED ACTION
Applicant: IWAKIRI, Naoto
Assignee: Fujifilm Corp
Attorney: Donald R. Studebaker (Reg. No.: 32,815)
Filing: Continuation Application filed 23 September 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application is a Continuation Application for PCT/JP2019/007504 filed 27 February 2019 and with foreign priority to JP 2018-058964 filed 26 March 2018.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/23/2020 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1, 6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296) and Mestrovic et al. (US Pub. 2008/0287747).
Regarding claim 1, Hoheisel discloses a radiation image capturing apparatus (Hoheisel: Fig. 1 detector 5 image system 6) comprising: 
a sensor substrate (11) including a flexible base material (¶33 PET substrate) and a plurality of pixels accumulating electric charges generated in accordance with radiation (¶19 signals processed into image; ¶31 flexible substrate with a matrix of TFTs); 

    PNG
    media_image1.png
    518
    1090
    media_image1.png
    Greyscale

a flexible first cable (¶24 flexible interconnects) of which one end is electrically connected to the sensor substrate (¶24); and
a first circuit substrate that is electrically connected to the other end of the first cable and in which a first circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted (¶24 drive circuit).
However, Hoheisel fails to disclose a flexible first circuit.
Mestrovic et al. discloses a flexible electronic device (Mestrovic et al.: Fig. 3) including a flexible circuit substrate (Fig. 3; ¶¶11-12) which may be applied and used in on site situations for applying the flexible circuit substrate to challenging spaces (¶¶11-12).

    PNG
    media_image2.png
    199
    380
    media_image2.png
    Greyscale

In view of the ability to provide on-site radiation imaging with a flexible detector substrate and flexible driving circuit substrates to be attached where needed as is disclosed in Mestrovic et al. at Paragraphs 11-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mestrovic et al. with the teachings of Hoheisel to provide on-site radiation imaging with flexibility.

Regarding claim 6, Hoheisel further discloses wherein the first circuit unit includes a circuit of a driving unit that reads out the electric charges from the 20plurality of pixels (Hoheisel: ¶24).
Regarding claim 10, Hoheisel further discloses wherein a circuit of a driving unit reading out the electric charges from the plurality of pixels is mounted in the first cable (Hoheisel: ¶24 – driving circuit connected by flexible interconnects), and a power supply line supplying power of a power supply to the circuit of the driving unit is not disposed in the sensor substrate (¶19 – image produced; ¶24 driving circuit connected by flexible interconnects and cannot get power from sensor substrate).
Regarding claim 12, Hoheisel further discloses wherein the circuit of the driving unit reading out the electric charges from the plurality of pixels is mounted in the first cable (Hoheisel: ¶24), and a signal line through which a signal for driving the circuit of the driving unit flows is disposed in the sensor substrate and the first cable (¶19 – signals sent to image system 6 to produce image; ¶24 flexible interconnects).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296) and Mestrovic et al. (US Pub. 2008/0287747) as applied to claim 1 above, and further in view of Adachi (WO 2010/070735) and Liu et al. (US Pub. 2014/0312238).
Regarding claim 2, Hoheisel and Mestrovic et al. disclose the radiation image capturing apparatus of claim 1, and Hoheisel further discloses a non-flexible circuit substrate (Hoheisel: ¶24 rigid circuit board), but they are silent regarding a flexible second cable and a second circuit substrate.
In a related field of endeavor, Adachi discloses a radiation image capturing apparatus (Adachi: Fig. 1) comprising: a flexible substrate (4), wherein a first cable (gate lines 5) is connected to a first side of the sensor substrate (detector array 3), a first circuit substrate (11) that is electrically connected to the other end of the first cable (5) and in which a first circuit unit driven (drive circuit 6) in a case of reading out the electric charges accumulated in the plurality of pixels is mounted (Pg. 3 <Flat panel X-ray detector>); the radiation image capturing apparatus further comprises: and a second circuit substrate (12) that is electrically connected to the other end of a second cable (data lines 7) and in which a second circuit unit (8) which is different from the first circuit unit and is driven in a case of reading out the electric charges (signal circuit 8) accumulated in the plurality of pixels is mounted (3).

    PNG
    media_image3.png
    812
    650
    media_image3.png
    Greyscale

Adachi at Figure 1 & Page 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adachi with the teachings of Hoheisel and Mestrovic et al. to control gate driving and signal readout on a flexible substrate.  However, Hoheisel, Mestrovic et al., and Adachi fails to disclose a flexible second cable.
In a related field of endeavor, Liu et al. discloses a radiation image capturing apparatus (Liu et al.: Abstract – radiation detector) comprising: a flexible first cable (Figs. 5 & 7 flexible PCB 62g connectors 66,70) of which one end is electrically connected to a connection region (¶32) disposed on a predetermined side of a sensor substrate (86); and a flexible second cable (62f, connectors 66,70) of which one end is electrically connected (¶32) to a connection region disposed on a side different from the predetermined side of the sensor substrate (86).

    PNG
    media_image4.png
    471
    1169
    media_image4.png
    Greyscale

In view of the freedom to connect circuitry to a detector substrate while allowing for movement between the components utilizing the printed circuit boards and connectors as is disclosed in Liu et al. at Figures 5 & 7 and Paragraph 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al. with the teachings of Hoheisel, Mestrovic et al., and Adachi to provide flexibility in choosing where the first and the second circuits are secured with respect to the flexible sensor substrate which is designed to fit various shapes and orientations.

Adachi further discloses wherein the second circuit unit includes a circuit of a signal processing unit (Pg. 3 <Flat panel X-ray detector> - data lines 7 signal read-out IC 8) into which an electric signal corresponding to the electric charges accumulated in the plurality of pixels is input and that generates and outputs image data corresponding to the input electric signal (Fig. 5 – image display apparatus schematic; Pg. 4, 4th Full Paragraph).
Regarding claims 4-5, Adachi and Liu et al. further disclose wherein the second circuit substrate (Adachi: Fig. 1 data lines 7 signal read-out IC 8) includes a connector to which the second cable is electrically connected (Liu et al.: Figs. 5 & 7 flexible PCB 62f,62g connectors 66,70; ¶32).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296) and Mestrovic et al. (US Pub. 2008/0287747) as applied to claim 1 above, and further in view of Yu (US Pub. 2016/0170038).
Regarding claim 7, Hoheisel and Mestrovic et al. disclose the radiation image capturing apparatus of claim 1, and Hoheisel discloses having rigid mounts (15) on a short side of the detector substrate (5,11) and wire strain gauges in order to determine the degree of bending (¶¶24-25) but are silent regarding a flexible and a non-flexible region lined up in a direction intersecting with a connection direction.
In a related field of endeavor, Yu discloses a circuit substrate that has a flexible region (26) and a non-flexible region (25) that are lined up in a direction intersecting with a connection direction in which the sensor substrate and other components are connected (Fig. 5 – connectors 8 lined up in a direction intersecting a connection direction for sensor substrate).

    PNG
    media_image5.png
    412
    617
    media_image5.png
    Greyscale

In view of the ability to match a substrate to a curvature using rigid and flexible portions as is disclosed in Yu at Figure 5 and Paragraph 38, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu with the teachings of Hoheisel and Mestrovic et al. to complement the perpendicular side of the detector substrate with a flexible support and rigid supports to control the degree of curvature as discussed in Hoheisel.

Regarding claim 8, Yu further discloses wherein the first circuit unit is mounted in the non-flexible region (Yu: Fig. 5 – rigid region 25 includes connections & space for circuit unit).

Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296) and Mestrovic et al. (US Pub. 2008/0287747) as applied to claim 1 above, and further in view of Adachi (WO 2010/070735).
Regarding claim 9, Hoheisel and Mestrovic et al. disclose the radiation image capturing apparatus of claim 1, and Hoheisel further discloses wherein a circuit of a driving unit reading out the electric charges from the plurality of pixels is mounted in the first cable (Hoheisel: ¶24 – driving circuit connected by flexible interconnects), and a power supply line supplying power of a power supply to the ¶19 – image produced; ¶24 driving circuit connected by flexible interconnects and cannot get power from sensor substrate).  However they are silent regarding a circuit mounted in the first cable.
 Regarding claim 9, Adachi discloses a radiation image capturing apparatus (Adachi: Fig. 11) comprising: a first cable (56; Pg. 1 - a tape carrier package 56 (hereinafter referred to as TCP). It is configured to be connected to a gate drive IC 51 and a signal readout IC 54. The TCP 56 is a foldable flexible substrate and can guide an electrical signal to the back surface of the active matrix substrate), a first circuit (54), a second cable (56), a second circuit (51), and connected to a detector array (Pg. 1).

    PNG
    media_image6.png
    505
    648
    media_image6.png
    Greyscale

In view of the ability to control gate driving and signal readout using a separate signal circuit and a drive circuit as is disclosed in Adachi at Figure 1 & Page 3 and in view of the ability to guide electrical signals through a flexible connector cable as is disclosed in Adachi at Fig. 11 & Page 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Adachi with the teachings of Hoheisel and Mestrovic et al. to control gate driving and signal readout on a flexible substrate.  
Regarding claim 11, Hoheisel further discloses wherein the circuit of the driving unit reading out the electric charges from the plurality of pixels is mounted in the first cable (Hoheisel: ¶24), and a signal line through which a signal for driving the circuit of the driving unit flows is disposed in the sensor substrate and the first cable (¶19 – signals sent to image system 6 to produce image; ¶24 flexible interconnects).

Claims 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296) and Mestrovic et al. (US Pub. 2008/0287747) as applied to claim 1 above, and further in view of Guenschel et al. (US Pub. 2016/0341689).
Regarding claims 13, 16, and 20, Hoheisel and Mestrovic et al. disclose the radiation imaging apparatuses of claim 1, but are silent regarding thermocompression electrical connections.
In a related field of endeavor, Guenschel et al. discloses an electrical connection in a contact region is advantageously produced by thermocompression bonding (¶12) since the mechanical and the electrical connections can be produced in one process step (¶12).
In view of the ability to produce mechanical and electrical connections in one process step as is disclosed in Guenschel et al. at Paragraph 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guenschel et al. with the teachings of Hoheisel and Mestrovic et al. to provide connections between the first and/or the second cable to the sensor substrate (claims 16 & 20) or the first circuit (claim 13) by thermocompression.

Claims 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296), Mestrovic et al. (US Pub. 2008/0287747), Adachi (WO 2010/070735), and Liu et al. (US Pub. 2014/0312238) as applied to claims 2 and 4, respectively, above, and further in view of Guenschel et al. (US Pub. 2016/0341689).
Hoheisel, Mestrovic et al., Adachi, & Liu et al. disclose the radiation imaging apparatuses of claims 2 and 4, but are silent regarding thermocompression electrical connections.
In a related field of endeavor, Guenschel et al. discloses an electrical connection in a contact region is advantageously produced by thermocompression bonding (¶12) since the mechanical and the electrical connections can be produced in one process step (¶12).
In view of the ability to produce mechanical and electrical connections in one process step as is disclosed in Guenschel et al. at Paragraph 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guenschel et al. with the teachings of Hoheisel, Mestrovic et al., Adachi, & Liu et al. to provide connections between the first and/or the second cable to the sensor substrate (claims 17-18) or the first circuit (claims 14-15) by thermocompression.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US Pub. 2003/0031296), Mestrovic et al. (US Pub. 2008/0287747), & Adachi (WO 2010/070735) as applied to claim 9 above, and further in view of Guenschel et al. (US Pub. 2016/0341689).
Regarding claim 19, Hoheisel, Mestrovic et al., Adachi, & Liu et al. disclose the radiation imaging apparatuses of claim 9, but are silent regarding thermocompression electrical connections.
In a related field of endeavor, Guenschel et al. discloses an electrical connection in a contact region is advantageously produced by thermocompression bonding (¶12) since the mechanical and the electrical connections can be produced in one process step (¶12).
In view of the ability to produce mechanical and electrical connections in one process step as is disclosed in Guenschel et al. at Paragraph 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guenschel et al. with the teachings of Hoheisel, Mestrovic et al., Adachi, & Liu et al. to provide connections between the first and/or the second cable to the sensor substrate (claim 19) by thermocompression.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/029,895 (reference application). Although they use slightly different terminology and the co-pending claim 1 is more detailed, and therefore anticipates claims 1 and the dependent claims are substantially the same in scope or obvious variants.
Co-Pending 17/029,895 – Claims 1-18
Instant Application – Claims 1-20
1. A radiation image capturing apparatus comprising:
a sensor substrate including a flexible base material and a plurality of pixels accumulating electric charges generated in accordance with radiation;
a flexible first cable of which one end is electrically connected to a connection region disposed on a predetermined side of the sensor substrate; and
a first circuit substrate that is electrically connected to the other end of the first cable and in which a first component of a circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted in a state where a side having a predetermined length or greater or a longest side is aligned in an intersection direction intersecting with the predetermined side of the sensor substrate to which the first cable is connected. 
1. A radiation image capturing apparatus comprising:
a sensor substrate including a flexible base material and a plurality of pixels accumulating electric charges generated in accordance with radiation;
a flexible first cable of which one end is electrically connected to the sensor substrate; and
a flexible first circuit substrate that is electrically connected to the other end of the first cable and in which a first circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted.
.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/029,977 (reference application). Although they use slightly different terminology and the co-pending claim 1 is more detailed, and therefore anticipates claims 1 and the dependent claims are substantially the same in scope or obvious variants.
Co-Pending 17/029,977 – Claim 1
Instant Application – Claim 1
1. A radiation image capturing apparatus comprising:
a sensor substrate including a flexible base material and a plurality of pixels accumulating electric charges generated in accordance with radiation;
a flexible first cable of which one end is electrically connected to a connection region disposed on a predetermined side of the sensor substrate;
a first circuit substrate that is electrically connected to the other end of the first cable and in which a first component used for processing a digital signal in a circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted;
a flexible second cable of which one end is electrically connected to a connection region disposed on a side different from the predetermined side of the sensor substrate; and
a second circuit substrate that is electrically connected to the other end of the second 
1. A radiation image capturing apparatus comprising:
a sensor substrate including a flexible base material and a plurality of pixels accumulating electric charges generated in accordance with radiation;
a flexible first cable of which one end is electrically connected to the sensor substrate; and
a flexible first circuit substrate that is electrically connected to the other end of the first cable and in which a first circuit unit driven in a case of reading out the electric charges accumulated in the plurality of pixels is mounted.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884